Title: From James Madison to William Jones, 19 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug. 19. 1813
The mail has just brought me your several favors of the 16th. with the accompanying papers.

If nothing occurs ad[v]erse to the appointment of Ferguson to be naval officer, & Haff to be surveyer, in place of Schenk at New York, you will be so good as [to] issue commissions accordingly. If there be no blanks signed, it will be necessary to forward some for those & future purposes.
I return the proceedings in the case of Sevier, & concur in your idea of reversing the sentence of the Ct. Martial. I postpone the formal reversal, untill I return to Washington, when I shall be able to adapt the form to the customary one. In the mean time the reversal is to have its effect, and if you think proper, you may send back the proceedings, with a form ready for my signature. I am glad to learn from Mr. A.’s letter, that the naval force opposed to Chauncy is not more formidable. Still as we can not doubt the extent of the efforts at Kingston to prepare reinforcements, I am anxious that C. may have an opportunity of deciding the question before they can be ready & united with Yeo’s squadron. If C. has returned to the East end of the Lake, I hope he will be able to take a position that will answer his purpose. Accept my best respects & wishes
James Madison
